COURT OF APPEALS OF VIRGINIA


Present: Judge McClanahan, Senior Judges Coleman and Annunziata


FRANCES W. TONEY
                                                                MEMORANDUM OPINION *
v.     Record No. 0053-05-2                                         PER CURIAM
                                                                    JULY 19, 2005
SANDY’S PLANTS, INC. AND
 FLORISTS MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jean M. McKeen; Fitzgerald, Tomlin & McKeen, PLLC, on brief),
                 for appellant.

                 (Thomas G. Bell, Jr.; Timberlake, Smith, Thomas & Moses, P.C., on
                 brief), for appellees.


       Frances W. Toney appeals a decision of the Workers’ Compensation Commission finding

she failed to prove that her “multiple chemical exposure” constituted a compensable

occupational disease or a compensable ordinary disease of life. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Toney v. Sandy’s Plants. Inc., VWC File No. 211-34-32 (Dec. 9, 2004).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.